Citation Nr: 1814153	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-23 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded this matter in June 2016.

The Board notes that the Veteran submitted a timely notice of disagreement with regard to a November 2017 rating decision's denial of entitlement to compensation under 38 U.S.C. § 1151 for a disability resulting from bladder surgery and that a statement of the case has not yet been issued as to that appeal.  However, the record shows that the RO has acknowledged the Veteran's notice of disagreement and has undertaken development in relation to the appeal, including scheduling the Veteran for a hearing before RO staff and obtaining further VA treatment records.  Therefore, the Board does not herein accept jurisdiction of the issue under the holding of Manlincon v. West, 12 Vet. App. 238 (1999), to direct the RO to issue a statement of the case, as doing so would result only in the completion of actions that appear to already be underway.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2016 remand, the Veteran was provided a VA intestinal conditions examination in July 2016.  The examiner reviewed the record, examined the Veteran, and considered the Veteran's reports of gastrointestinal symptoms, to include diarrhea, cramping, and bloating.  The examiner concluded that the Veteran does not have and has never had a diagnosis of an intestinal condition.  In support of that conclusion, the examiner explained that the Veteran has had no diagnostic tests such as a recent colonoscopy, biopsy of the colon, or stool studies.  Therefore, the examiner could not render a diagnosis or an opinion as to the Veteran's claimed gastrointestinal disability.  A different VA examiner provided an addendum opinion in July 2017 indicating that further medical evidence received since the July 2016 VA examination has nothing to do with the claimed issue and therefore does not change the July 2016 VA examiner's opinion.

A review of the medical evidence of record reveals that a March 2016 CT of the abdomen and pelvis showed mild diverticulosis of the colon without findings to suggest diverticulitis.  A March 2017 CT of the abdomen and pelvis similarly showed diverticulosis without evidence of diverticulitis.  In addition, a March 2017 KUB of the abdomen showed a small amount of bowel gas centrally within the abdomen, which may be the basis of enteritis or mild adynamic ileus.  Neither the June 2016 VA examination report nor the July 2017 VA addendum opinion reflect consideration of these findings.  Therefore, the VA examination and VA addendum opinion are inadequate for decision-making purposes, and the issue must be remanded for a further addendum opinion or examination in consideration of the March 2016 and March 2017 CTs and the March 2017 KUB.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to a VA clinician qualified to provide the information requested below for preparation of an addendum opinion.  If the clinician selected determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  For example, if further testing is required to confirm or clarify the findings of the March 2016 and March 2017 CTs and/or the March 2017 KUB, then appropriate efforts to perform such testing should be undertaken.  The clinician is asked to review the record and then respond to the following:

Address whether the Veteran has had a diagnosis of a gastrointestinal during or in proximity to the claim for service connection, even if currently resolved.

If there is a diagnosed gastrointestinal disability, provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the gastrointestinal disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to his active service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the treatment records reflecting that March 2016 and March 2017 CTs of the abdomen showed diverticulosis of the colon without findings to suggest diverticulitis and that a March 2017 KUB showed a small amount of bowel gas centrally within the abdomen, which may be the basis of enteritis or mild adynamic ileus.  If the examiner determines that there is no gastrointestinal diagnosis despite the findings in the March 2016 and March 2017 CTs and the March 2017 KUB, he or she must explain why such findings are not sufficient to render a diagnosis.  Any opinion given must also reflect consideration of the Veteran's reported symptoms of diarrhea, bloating, cramping, and stomach pain, which he asserts began during his active service and have persisted through the present.

If there is a diagnosed gastrointestinal disability, then any opinion given must also reflect consideration of the service treatment records showing complaints of stomach pains.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

